Citation Nr: 1719140	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Meghan Gentile, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
November 2008 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama.  In November 2012 a video conference hearing was held before a Veterans Law Judge of the Board.  A transcript of that hearing is of record.

In February 2014, the Board reopened the claim and remanded it for additional development.  The Board denied the appeal in its April 29, 2016 decision.  The Veteran appealed that decision to the Unites States Court of Appeals for Veterans' Claims (Court).

On December 14, 2016 the Court granted the parties' December 8, 2016 Joint Motion for Remand (JMR), which vacated the Board's April 29, 2016 decision and remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties to the appeal found it unclear from the April 2014 VA examination and opinion whether the VA examiner considered the Veteran's testimony and lay statements, and the lay statement of others, in forming the opinion that the current low back disability was not related to the Veteran's service.  This, despite the fact that the examiner explicitly described the history of the disorder and stated that he had considered various lay statements.  

Accordingly, another VA examination and opinion should be conducted.  The VA examiner will have the opportunity to further interview the Veteran, and consider the many lay statements submitted, in order to form an opinion regarding the etiology of the current low back disability.  

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, schedule the Veteran for a VA examination with a medical doctor with appropriate expertise, to determine the nature and etiology of any low back disability.  The examiner must review the claims file and this remand, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  

The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the lay statements of the Veteran contained in his November 2012 hearing testimony, December 1997 Application for Compensation, and the Veteran's statements of July 2014, and at least 2 of March 2014, the two June 2007 statements of the Veteran's mother, the January 2013 statement of the Veteran's fellow soldier and high school football teammate, the December 2012 statement of the Veteran's longtime friend and fellow coworker, other lay statements dated in March 2014, December 2012, July 2008, and two in June 2007.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability had its onset in or was caused by active service or by any incident during service, including a sports injury.

3.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




